Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 13 April 2022. 
Claims 1 and 17 have been amended.
Claims 1-5,7-14 and 17-21 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 USC 101

Applicant proposed amendments to independent claims 1 and 17 recite, in part, "wherein the operation devices in the combination are operated during the planning period according to the output settings of the operation plan generated for the planning period to generate and output power for the planning period." Per examiner’s notes on Office Action Page 7 dated 12/24/2021, incorporating Step S106 of Fig. 4 into the claim language overcomes the rejection under 35 U.S.C. § 101 and places the claims in condition for allowance. Accordingly, examiner withdraws the rejection under §101 and allow the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
04/22/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623